Motion to Abate Granted and Abatement Order filed October 27, 2021




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00538-CV
                                    ____________

IN THE INTEREST OF C.U.D., S.L.D., A/K/A S.D., J.P.J.D., K.K.J.D., AND
                       A.E.D., II, CHILDREN


                    On Appeal from the 308th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-37155

                             ABATEMENT ORDER

      This is an appeal from a judgment signed September 14, 2021 terminating
parental rights. On October 26, 2021, appellant A.E.D.’s appointed counsel filed a
motion to abate this appeal as, since appellant has informed him he no longer desires
his representation in this matter, appellant’s counsel has filed a motion with the trial
court to withdraw from the case and for the appointment of new appellate counsel.
      We hereby grant the motion to abate the appeal. We ORDER the judge of the
308th District Court to immediately conduct a hearing on the motion appellant’s
counsel filed with it to withdraw from the case and to appoint new appellate counsel
within 14 days of the date of this order, to determine whether appellant desires to
prosecute this appeal and, if so, whether appellant is thus entitled to new appointed
counsel on appeal. The judge shall appoint a new appellate counsel for appellant if
necessary. The judge shall see that a record of the hearing is made, shall make
findings of fact and conclusions of law, and shall order the trial clerk to forward a
record of the hearing and a supplemental clerk’s record containing the findings and
conclusions. The transcribed record of the hearing and supplemental clerk’s record
shall be filed with the clerk of this court on or before November 17, 2021.
      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will also
consider an appropriate motion to reinstate the appeal filed by either party, or the
court may reinstate the appeal on its own motion. It is the responsibility of any party
seeking reinstatement to request a hearing date from the trial court and to schedule
a hearing in compliance with this court’s order. If the parties do not request a
hearing, the court coordinator of the trial court shall set a hearing date and notify the
parties of such date.



                                               PER CURIAM


Panel Consists of Justices Wise, Jewell, and Poissant.




                                           2